DECISION.
The Board has no jurisdiction, under section 280 of the Revenue Act of 1924, to entertain an appeal from a deficiency determined by the Commissioner under the provisions of the Revenue Act of 1913. Section 280 authorizes appeals to the Board only from determinations by the'Commissioner under the provisions of the Revenue Acts of 1916, 1917, 1918, and 1921. Section 274 provides only for *214appeals from determinations of the Commissioner under the provisions of the Revenue Act of 1924. The appeal must be and the same is hereby dismissed.